Rothrock, J.
, . verification. I. The only question made by this appeal is, that the affidavit of Joseph D. Levy and the jurat of the officer before whom it was taken is insufficient as a verification to the petition. It is first insisted that the affidavit does not show the title of the suit, nor that affiant is one of the parties to the suit. These objections are based on the affidavit alone, without reference to the petition to which it was attached. It was on the last page of the petition and it refers to “ the foregoing petition.” It will therefore be presumed that the petition and affidavit were both before the affiant when he was sworn; and when the petition and affidavit are considered together these objections are of no avail to the defendant.
. II. It is next insisted that the jurat does not show that the officer before whom the affidavit was made was authorized to administer oaths, and does not show the place where the affidavit was taken. This objection as to the place where the affidavit was made is not sustained by the facts when reference is had to the- whole jurat, and the inscription on the seal. It sufficiently appears that “George Brixley” before whom the affidavit was made was clerk of the Circuit Court of Adams county, Illinois, and the venue is thus clearly shown.
2.-; —: another state, The objection that it does not appear that the officer was authorized to administer oaths consists in the omission to state in the certificate that the Circuit Court was a court of record. Sec. 3692 of the Code provides that affidavits may be taken out of the state “ before * * * any judge or clerk of a court of record.” It is not provided that the only mode of showing this fact is by the certificate *607or jurat of the clerk. For aught that appears in this record the court below may have received evidence aliunde on this question, such as the statute of the State of Illinois establishing the Circuit Court. We will at least presume that the court was sufficiently advised on this question, especially as it is not shown that the defendant was absent so that the answer could not be verified within the time fixed by the court.
Affirmed.